 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TERESA MARIE SHABAN,                               Case No. 1:19-cv-00111-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                        SHOW CAUSE WHY THIS ACTION
13          v.                                          SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        SEVEN DAY DEADLINE
15                  Defendant.

16

17         Plaintiff Teresa Marie Shaban (“Plaintiff”) seeks judicial review of a final decision of the

18 Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for

19 disability benefits pursuant to the Social Security Act. On January 29, 2019, the Court issued a
20 scheduling order. (ECF No. 5). The scheduling order states that within thirty days of service of

21 Defendant’s response to the appellant letter brief Plaintiff’s opening brief shall be filed. (ECF

22 No. 5-1 at 3.) Defendant served the responsive brief on August 19, 2019. (ECF No. 11.) More

23 than thirty days have passed and Plaintiff has not filed an opening brief nor sought an extension

24 of time to do so.

25         Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

26 Rules or with any order of the Court may be grounds for imposition by the Court of any and all
27 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

28 control its docket and may, in the exercise of that power, impose sanctions where appropriate,


                                                    1
 1 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 2 2000).

 3          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a written response to

 4 this order to show cause why this action should not be dismissed for failure to prosecute within

 5 seven (7) days of the date of service of this order. Failure to comply with this order to show

 6 cause shall result in this action being dismissed for failure to prosecute.

 7
     IT IS SO ORDERED.
 8

 9 Dated:      September 24, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
